 




Exhibit 10.3
CA, INC.
CHANGE IN CONTROL SEVERANCE POLICY
(AMENDED AND RESTATED EFFECTIVE JANUARY 7, 2013)
1.Purpose. The purpose of the CA, Inc. Change in Control Severance Policy (the
“Policy”) is to secure the continued services of certain senior executives of
the Company and to ensure their continued dedication to their duties in the
event of any threat or occurrence of a Change in Control (as defined in Section
2).
2.    Definitions. As used in this Policy, the following terms shall have the
respective meanings set forth below:
(a)    “Annual Performance Bonus” means the annual cash bonus awarded under the
Company’s incentive plan, as in effect from time to time (as of the date of
adoption of this Policy the “annual performance bonus” within the meaning of
Section 4.4 of the Company’s 2007 Incentive Plan, effective as of June 12, 2007
(the “Company Incentive Plan”)).
(b)    “Base Salary” means the higher of (i) the Participant’s highest annual
rate of base salary during the twelve-month period immediately prior to the
Participant’s Date of Termination or (ii) the average of the Participant’s
annual base salary earned during the past three (3) completed fiscal years of
the Company immediately preceding the Participant’s Date of Termination
(annualized in the event the Participant was not employed by the Company (or its
affiliates) for the whole of any such fiscal year).
(c)    “Board” means the Board of Directors of the Company and, after a Change
in Control, the “board of directors” of the Parent Corporation or Surviving
Corporation, as the case may be, as defined for purposes of Section 2(f).
(d)    “Bonus Amount” means the higher of (i) the Participant’s target Annual
Performance Bonus for the fiscal year in which the Participant’s Date of
Termination occurs (or if the Participant’s Qualifying Termination is on account
of Good Reason pursuant to a reduction in a Participant’s compensation or
compensation opportunity under Section 2(k)(ii), the Participant’s target Annual
Performance Bonus for the prior fiscal year if higher) or (ii) the average of
the Annual Performance Bonuses earned by the Participant from the Company (or
its affiliates) during the last three (3) completed fiscal years of the Company
(or such shorter period of time during which the Participant was employed by the
Company) immediately preceding the Participant’s Date of Termination (annualized
in the event the Participant was not employed by the Company (or its affiliates)
for the whole of any such fiscal year).






--------------------------------------------------------------------------------



(e)    “Cause” means (i) the willful and continued failure of the Participant to
perform substantially his duties with the Company (other than any such failure
resulting from the Participant’s incapacity due to physical or mental illness or
any such failure subsequent to the Participant being delivered a notice of
termination without Cause by the Company or delivering a notice of termination
for Good Reason to the Company) after a written demand for substantial
performance is delivered to the Participant by or on behalf of the Board which
specifically identifies the manner in which the Board believes that the
Participant has not substantially performed his duties, (ii) the willful
engaging by the Participant in illegal conduct or gross misconduct which is
demonstrably and materially injurious to the Company or its affiliates, (iii)
the engaging by the Participant in conduct or misconduct that materially harms
the reputation or financial position of the Company, (iv) the Participant (x)
obstructs or impedes, (y) endeavors to influence, obstruct or impede or (z)
fails to materially cooperate with, an Investigation, (v) the Participant
withholds, removes, conceals, destroys, alters or by other means falsifies any
material which is requested in connection with an Investigation, or attempts to
do so or solicits another to do so, (vi) the commission of a felony by the
Participant or (vii) the Participant is found liable in any SEC or other civil
or criminal securities law action or enters into any cease and desist orders
with respect to such action regardless of whether the Participant admits or
denies liability. For purposes of this paragraph (d), no act or failure to act
by the Participant shall be considered “willful” unless done or omitted to be
done by the Participant in bad faith and without reasonable belief that the
Participant’s action or omission was in the best interests of the Company or its
affiliates. Any act, or failure to act, in accordance with authority duly given
by the Board, based upon the advice of counsel for the Company (including
counsel employed by the Company) shall be conclusively presumed to be done, or
omitted to be done, by the Participant in good faith and in the best interests
of the Company. Cause shall not exist unless and until the Company has delivered
to the Participant a copy of a resolution duly adopted by three-quarters (3/4)
of the entire Board (excluding the Participant from both the numerator and
denominator if the Participant is a Board member) at a meeting of the Board
called and held for such purpose (after reasonable notice to the Participant and
an opportunity for the Participant, together with counsel, to be heard before
the Board), finding that in the good faith opinion of the Board an event set
forth in clauses (i), (ii), (iii), (iv), (v), (vi) or (vii) has occurred and
specifying the particulars thereof in detail.
(f)    “Change in Control” means the occurrence of any one of the following
events:
(i)    individuals who, on the effective date of the Policy, constitute the
Board (the “Incumbent Directors”) cease for any reason to constitute at least a
majority of the Board, provided that any person becoming a director subsequent
to the effective date of the Policy whose election or nomination for election
was approved by a vote of a majority of the Incumbent Directors then on the
Board (either by a specific vote or by approval of the proxy



-2-



--------------------------------------------------------------------------------



statement of the Company in which such person is named as a nominee for
director, without written objection to such nomination) shall be an Incumbent
Director; provided, however, that no individual initially elected or nominated
as a director of the Company as a result of an actual or threatened election
contest with respect to directors or as a result of any other actual or
threatened solicitation of proxies or consents by or on behalf of any person
other than the Board shall be deemed to be an Incumbent Director;
(ii)    any “person” (as such term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and as used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 35% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote generally in the election of directors (the “Company Voting Securities”);
provided, however, that the event described in this paragraph (ii) shall not be
deemed to be a Change in Control by virtue of any of the following acquisitions:
(A) by the Company or any Subsidiary, (B) by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any Subsidiary, (C) by
any underwriter temporarily holding securities pursuant to an offering of such
securities, (D) pursuant to a Non-Qualifying Transaction (as defined in
paragraph (iii)), (E) pursuant to any acquisition by the Participant or any
group of persons including the Participant (or any entity controlled by the
Participant or any group of persons including the Participant); or (F) a
transaction (other than one described in (iii) below) in which Company Voting
Securities are acquired from the Company, if a majority of the Incumbent
Directors approve a resolution providing expressly that the acquisition pursuant
to this clause (F) does not constitute a Change in Control under this paragraph
(ii);
(iii)    the consummation of a merger, consolidation, statutory share exchange,
reorganization, sale of all or substantially all the Company’s assets or similar
form of corporate transaction involving the Company or any of its Subsidiaries
that requires the approval of the Company’s stockholders, whether for such
transaction or the issuance of securities in the transaction (a “Business
Combination”), unless immediately following such Business Combination: (A) at
least 60% of the total voting power of (x) the corporation resulting from such
Business Combination (the “Surviving Corporation”), or (y) if applicable, the
ultimate parent corporation that directly or indirectly has beneficial ownership
of at least 95% of the voting securities eligible to elect directors of the
Surviving Corporation (the “Parent Corporation”), is represented by Company
Voting Securities that were outstanding immediately prior to such Business
Combination (or, if applicable, is represented by shares into which such Company
Voting Securities were converted pursuant to such Business Combination), and
such



-3-



--------------------------------------------------------------------------------



voting power among the holders thereof is in substantially the same proportion
as the voting power of such Company Voting Securities among the holders thereof
immediately prior to the Business Combination, (B) no person (other than any
employee benefit plan (or related trust) sponsored or maintained by the
Surviving Corporation or the Parent Corporation), is or becomes the beneficial
owner, directly or indirectly, of 35% or more of the total voting power of the
outstanding voting securities eligible to elect directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation)
and (C) at least a majority of the members of the board of directors of the
Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) following the consummation of the Business Combination were
Incumbent Directors at the time of the Board’s approval of the execution of the
initial agreement providing for such Business Combination (any Business
Combination which satisfies all of the criteria specified in (A), (B) and (C)
above shall be deemed to be a “Non-Qualifying Transaction” and any Business
Combination which does not satisfy all of the criteria specified in (A) (B) and
(C) shall be deemed a “Qualifying Transaction”); or
(iv)    the stockholders of the Company approve a plan of complete liquidation
or dissolution of the Company.
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than 35% of the
Company Voting Securities as a result of the acquisition of Company Voting
Securities by the Company or its affiliates which reduces the number of Company
Voting Securities outstanding; provided, that if after the consummation of such
acquisition by the Company such person becomes the beneficial owner of
additional Company Voting Securities that increases the percentage of
outstanding Company Voting Securities beneficially owned by such person, a
Change in Control of the Company shall then occur. For purposes of this Change
in Control definition, “corporation” shall include any limited liability
company, partnership, association, business trust and similar organization,
“board of directors” shall refer to the ultimate governing body of such
organization and “director” shall refer to any member of such governing body.
(g)    “Company” means CA, Inc.
(h)    “Date of Termination” means (i) the effective date on which the
Participant’s employment by the Company terminates as specified in a prior
written notice by the Company or the Participant, as the case may be, to the
other, delivered pursuant to Section 9 or (ii) if the Participant’s employment
by the Company terminates by reason of death, the date of death of the
Participant.
(i)    “Disability” shall mean long-term disability under the terms of Company’s
long-term disability plan, as then in effect.



-4-



--------------------------------------------------------------------------------



(j)    “Equity Incentive Compensation” means all equity-based compensation
(including stock options and restricted stock) awarded under the Company’s
incentive plan, as in effect from time to time (as of the date of adoption of
this Policy the “restricted stock,” “stock options” and “other equity-based
awards” within the meaning of Sections 4.6, 4.7 and 4.8, respectively, of the
Company Incentive Plan).
(k)    “Good Reason” means the occurrence of one or more of the following
circumstances, without the Participant’s express written consent, and which
circumstance(s) are not remedied by the Company within thirty (30) days of
receipt of a written notice from the Participant describing in reasonable detail
the Good Reason event that has occurred (which notice must be provided within
ninety (90) days of the Participant’s obtaining knowledge of the event),
provided that the Participant must terminate employment within the two years
following the Participant’s obtaining knowledge of the event:
(i)    (A) any material change in the duties, responsibilities or status
(including reporting responsibilities) of the Participant that is inconsistent
in any material and adverse respect with the Participant’s position(s), duties,
responsibilities or authority with the Company immediately prior to such Change
in Control (including any material and adverse diminution of such duties or
responsibilities); provided, however, that Good Reason shall not be deemed to
occur upon a change in duties, responsibilities (other than reporting
responsibilities) or status that is solely and directly a result of the Company
no longer being a publicly traded entity and does not involve any other event
set forth in this Section 2(k) or (B) a material and adverse change in the
Participant’s titles or offices (including, if applicable, membership on the
Board) with the Company as in effect immediately prior to such Change in
Control;
(ii)    a more than 10% reduction by the Company in the Participant’s rate of
annual base salary or Annual Performance Bonus, Long-Term Performance Bonus or
Equity Incentive Compensation target opportunities (including any material and
adverse change in the formula for such targets) as in effect immediately prior
to such Change in Control, provided that any such change constitutes a reduction
of 5% or more in the Participant’s total compensation paid by the Company;
(iii)    the failure of the Company to continue in effect any employee benefit
plan, compensation plan, welfare benefit plan or fringe benefit plan in which
the Participant is participating immediately prior to such Change in Control or
the taking of any action by the Company, in each case which would materially
adversely affect the Participant, unless the Participant is permitted to
participate in other plans providing the Participant with materially equivalent
benefits in the aggregate (at materially equivalent or lower cost with respect
to welfare benefit plans);



-5-



--------------------------------------------------------------------------------



(iv)    the failure of the Company to obtain the assumption of the Company’s
obligations hereunder from any successor as contemplated in Section 8(b); or
(v)    a material breach by the Company of the terms of the Participant’s
employment agreement.
The Participant’s right to terminate employment for Good Reason shall not be
affected by the Participant’s incapacities due to mental or physical illness and
the Participant’s continued employment shall not constitute consent to, or a
waiver of rights with respect to, any event or condition constituting Good
Reason.
(l)    “Home Country” shall mean a Participant’s country of residence
immediately before the Participant commenced employment with the Company.
(m)    “Investigation” means an investigation authorized by the Board, a
self-regulatory organization empowered with self-regulatory responsibilities
under federal or state laws or a governmental department or agency.
(n)    “Long-Term Performance Bonus” means the long-term bonus awarded under the
Company’s incentive plan, as in effect from time to time (as of the date of
adoption of this Policy the “long-term performance bonus” within the meaning of
Section 4.5 of the Company Incentive Plan).
(o)    “Participant” means each of the senior executives of the Company who are
selected by the Board for coverage by this Policy and identified on Schedules A,
B and C from time to time.
(p)    “Potential Change in Control” means the execution or entering into of any
agreement by the Company the consummation of which can be expected to be a
Qualifying Transaction.
(q)    “Qualifying Termination” means a termination of the Participant’s
employment with the Company (i) by the Company other than for Cause or (ii) by
the Participant for Good Reason. Termination of the Participant’s employment on
account of death, Disability or Retirement shall not be treated as a Qualifying
Termination. Notwithstanding the preceding sentence, the death of the
Participant after notice of termination for Good Reason or without Cause has
been validly provided shall be deemed to be a Qualifying Termination.
(r)    “Retirement” means the Participant’s mandatory retirement (not including
any mandatory early retirement) in accordance with the Company’s retirement
policy generally applicable to its salaried employees, as in effect immediately
prior to the Change in Control, or in accordance with any retirement arrangement
established with respect to the Participant with the Participant’s written
consent.



-6-



--------------------------------------------------------------------------------



(s)    “Subsidiary” means any corporation or other entity in which the Company
has a direct or indirect ownership interest of 50% or more of the total combined
voting power of the then outstanding securities or interests of such corporation
or other entity entitled to vote generally in the election of directors (or
members of any similar governing body) or in which the Company has the right to
receive 50% or more of the distribution of profits or 50% of the assets or
liquidation or dissolution.
(t)    “Section 409A” means Section 409A of the Internal Revenue Code of 1986,
as amended, and the final Treasury Regulations issued thereunder.
(u)    “Termination Period” means the period of time beginning with a Change in
Control and ending two (2) years following such Change in Control.
Notwithstanding anything in this Policy to the contrary, if (i) the
Participant’s employment is terminated prior to a Change in Control (or, if
applicable, a Potential Change of Control) for reasons that would have
constituted a Qualifying Termination if they had occurred following a Change in
Control; (ii) the Participant reasonably demonstrates that such termination (or
Good Reason event) was at the request of a third party who had indicated an
intention or taken steps reasonably calculated to effect a Change in Control;
and (iii) a Change in Control (or a Potential Change in Control) involving such
third party (or a party competing with such third party to effectuate a Change
in Control) does occur within six (6) months from the date of such termination
(or, in the case of a Potential Change in Control, such Potential Change in
Control occurs within three (3) months of such termination), then for purposes
of this Policy, the date immediately prior to the date of such termination of
employment or event constituting Good Reason shall be treated as a Change in
Control. For purposes of determining the timing of payments and benefits to the
Participant under Section 4, the date of the actual Change in Control (or, if
applicable, the Potential Change of Control) shall be treated as the
Participant’s Date of Termination under Section 2(h), and for purposes of
determining the amount of payments and benefits owed to the Participant under
Section 4, the date the Participant’s employment is actually terminated shall be
treated as the Participant’s Date of Termination under Section 2(h).
3.    Eligibility. The Board shall determine in its sole discretion which senior
executives of the Company shall be Participants and whether a Participant shall
be listed on Schedule A, B or C, and the Board may remove the name of any senior
executive from Schedule A, B or C and participation in this Policy at any time
in its sole discretion; provided, however, that a Participant may not be removed
from Schedule A, B or C without his or her prior written consent within the
two-year period after a Change in Control or within the period of time beginning
on a date three (3) months prior to a Potential Change in Control and ending on
the termination of the agreement that constituted the Potential Change in
Control. The Board may delegate its authority to identify the Participants on
Schedule A, B or C and to remove a Participant from Schedule A, B or C to the
Compensation and Human Resources Committee (or any successor committee) of the
Board.



-7-



--------------------------------------------------------------------------------



4.    Payments Upon Termination of Employment. If during the Termination Period
the employment of the Participant is terminated pursuant to a Qualifying
Termination, then, subject to the Participant’s execution of a Separation
Agreement and Release in the form attached to this Policy as Exhibit A or such
other form as shall be approved by the Compensation and Human Resources
Committee (or any successor committee) of the Board in an employment agreement
between the Company and the Participant (the “Separation Agreement and
Release”), which shall be provided to the Participant no later than two (2) days
after the Date of Termination and must be executed by the Participant, become
effective and not be revoked by the Participant by the fifty-fifth (55th) day
following the Date of Termination, the Company shall provide to the Participant:
(a)    a lump sum cash payment equal to the result of multiplying (i) the sum of
(A) the Participant’s Base Salary, plus (B) the Participant’s Bonus Amount by
(ii) either 2.99 for a Participant identified on Schedule A, or 2.00 for a
Participant identified on Schedule B or 1.00 for a Participant identified on
Schedule C; and
(b)    a cash payment equal to the Participant’s target Annual Performance Bonus
for the fiscal year in which the Participant’s Date of Termination occurs,
multiplied by a fraction the numerator of which shall be the number of days the
Participant was employed by the Company during the fiscal year in which the Date
of Termination occurred and the denominator of which is 365; and
(c)    a cash payment equal to the Participant’s target Long-Term Performance
Bonus for any incomplete performance cycle(s) as of the Participant’s Date of
Termination, multiplied by a fraction the numerator of which shall be the number
of days the Participant was employed by the Company during the applicable
performance cycle and the denominator of which shall be the total number of days
in the performance cycle; and
(d)    a cash payment equal to the Company’s monthly premium cost of health care
for Participant and/or the Participant’s family at the Date of Termination,
multiplied by eighteen (18); and
(e)    for a period of one (1) year following the Participant’s Date of
Termination, the Company shall make outplacement services available to the
Participant in accordance with its outplacement policy in effect immediately
before the Change in Control (or if no such policy is in effect, the Participant
may choose a provider of outplacement services, provided that the total cost of
such outplacement services for the Participant shall not exceed $10,000 USD);
and
(f)    if on the Date of Termination the Participant is working in a country
other than the Participant’s Home Country and the Participant wishes to relocate
to such Participant’s Home Country within one (1) year following the Date of



-8-



--------------------------------------------------------------------------------



Termination, the Company shall provide relocation benefits to the Participant
and his or her dependants in accordance with the Company’s relocation program as
in effect immediately before the Change in Control (or if no such program is in
effect, the Company shall reimburse the Participant for reasonable relocation
benefits incurred by the Participant and his or her dependants in returning to
the Participant’s Home Country to the extent that such costs do not exceed
$75,000 USD); and
(g)    to the extent provided in Appendix A, if the Participant is subject to
the excise tax imposed under Section 4999 of the Internal Revenue Code of 1986,
as amended (the “Excise Tax”), a gross-up payment in accordance with the
provisions of Appendix A.
The cash payments specified in paragraphs (a), (b), (c) and (d) of this Section
4 shall be paid no later than the sixtieth (60th) day (or the next following
business day if the sixtieth day is not a business day) following the Date of
Termination.
Except as otherwise expressly provided pursuant to this Policy, this Policy
shall be construed and administered in a manner which avoids duplication of
compensation and benefits which may be provided under any other plan, program,
policy, or other arrangement or individual contract. In the event a Participant
is covered by any other plan, program, policy, individually negotiated agreement
or other arrangement, in effect as of his or her Date of Termination, that may
duplicate the payments and benefits provided for in this Section 4, the Board is
specifically empowered to reduce or eliminate the duplicative benefits provided
for under the Policy.
5.    Withholding Taxes. The Company may withhold from all payments due to the
Participant (or his beneficiary or estate) hereunder all taxes which, by
applicable federal, state, local or other law, the Company is required to
withhold therefrom.
6.    Reimbursement of Expenses. Except as provided in Section 16(a) of a
Participant’s Employment and Confidentiality Agreement, if any contest or
dispute shall arise under this Policy involving termination of a Participant’s
employment with the Company or involving the failure or refusal of the Company
to perform fully in accordance with the terms hereof, the Company shall
reimburse the Participant on a current basis for all reasonable legal fees and
related expenses, if any, incurred by the Participant in connection with such
contest or dispute (regardless of the result thereof), together with interest in
an amount equal to the prime rate as reported in The Wall Street Journal, but in
no event higher than the maximum legal rate permissible under applicable law,
such interest to accrue thirty (30) days from the date the Company receives the
Participant’s statement for such fees and expenses through the date of payment
thereof, regardless of whether or not the Participant’s claim is upheld by a
court of competent jurisdiction or an arbitration panel; provided, however, that
the Participant shall be required to repay immediately any such amounts to the
Company to the extent that a



-9-



--------------------------------------------------------------------------------



court or an arbitration panel issues a final and non-appealable order setting
forth the determination that the position taken by the Participant was frivolous
or advanced by the Participant in bad faith.
7.    Scope of Policy. Nothing in this Policy shall be deemed to entitle the
Participant to continued employment with the Company or its Subsidiaries, and if
a Participant’s employment with the Company shall terminate prior to a Change in
Control, the Participant shall have no further rights under this Policy (except
as otherwise provided hereunder); provided, however, that any termination of a
Participant’s employment during the Termination Period shall be subject to all
of the provisions of this Policy.
8.    Successors; Binding Agreement.
(a)    This Policy shall not be terminated by any Business Combination. In the
event of any Business Combination, the provisions of this Policy shall be
binding upon the Surviving Corporation, and such Surviving Corporation shall be
treated as the Company hereunder.
(b)    The Company agrees that in connection with any Business Combination, it
will cause any successor entity to the Company unconditionally to assume all of
the obligations of the Company hereunder. Failure of the Company to obtain such
assumption prior to the effectiveness of any such Business Combination that
constitutes a Change in Control, shall be a breach of this Policy and shall
constitute Good Reason hereunder and shall entitle the Participant to
compensation and other benefits from the Company in the same amount and on the
same terms as the Participant would be entitled hereunder if the Participant’s
employment were terminated following a Change in Control by reason of a
Qualifying Termination. For purposes of implementing the foregoing, the date on
which any such Business Combination becomes effective shall be deemed the date
Good Reason occurs, and shall be the Date of Termination if requested by a
Participant.
(c)    The benefits provided under this Policy shall inure to the benefit of and
be enforceable by the Participant’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. If the Participant shall die while any amounts would be payable to the
Participant hereunder had the Participant continued to live, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Policy to such person or persons appointed in writing by the Participant to
receive such amounts or, if no person is so appointed, to the Participant’s
estate.
9.    Notice. (a) For purposes of this Policy, all notices and other
communications required or permitted hereunder shall be in writing and shall be
deemed



-10-



--------------------------------------------------------------------------------



to have been duly given when delivered or five (5) days after deposit in the
United States mail, certified and return receipt requested, postage prepaid,
addressed as follows:
If to the Participant: the address listed as the Participant’s address in the
Company’s personnel files.
If to the Company:
    
        CA, Inc.
        Attention: Corporate Secretary
        One CA Plaza
        Islandia, NY 11749
or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
(b)    A written notice of the Participant’s Date of Termination by the Company
or the Participant, as the case may be, to the other, shall (i) indicate the
specific termination provision in this Policy relied upon, (ii) to the extent
applicable, set forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Participant’s employment under the
provision so indicated and (iii) specify the termination date (which date shall
be not less than fifteen (15) nor more than sixty (60) days after the giving of
such notice). The failure by the Participant or the Company to set forth in such
notice any fact or circumstance which contributes to a showing of Good Reason or
Cause shall not waive any right of the Participant or the Company hereunder or
preclude the Participant or the Company from asserting such fact or circumstance
in enforcing the Participant’s or the Company’s rights hereunder.
10.    Full Settlement; Resolution of Disputes and Costs.
(a)    The Company’s obligation to make any payments provided for in this Policy
and otherwise to perform its obligations hereunder shall be in lieu and in full
settlement of all other severance payments to the Participant under any other
severance or employment agreement between the Participant and the Company, and
any severance plan of the Company. In no event shall the Participant be
obligated to seek other employment or take other action by way of mitigation of
the amounts payable to the Participant under any of the provisions of this
Policy and, except as provided in the Separation Agreement and Release, such
amounts shall not be reduced whether or not the Participant obtains other
employment.
(b)    Any dispute or controversy arising under or in connection with this
Policy shall be settled exclusively by arbitration in New York by three
arbitrators in



-11-



--------------------------------------------------------------------------------



accordance with the commercial arbitration rules of the American Arbitration
Association (“AAA”) then in effect. One arbitrator shall be selected by the
Company, the other by the Participant and the third jointly by these arbitrators
(or if they are unable to agree within thirty (30) days of the commencement of
arbitration the third arbitrator will be appointed by the AAA). Judgment may be
entered on the arbitrators’ award in any court having jurisdiction. In the event
of any such dispute or controversy arising during a Termination Period, the
Company shall bear all costs and expenses arising in connection with any
arbitration proceeding on the same terms as set forth in Section 6 of this
Policy. Notwithstanding anything in this Policy to the contrary, any court,
tribunal or arbitration panel that adjudicates any dispute, controversy or claim
arising between a Participant and the Company, or any of their delegates or
successors, in respect of a Participant’s Qualifying Termination, will apply a
de novo standard of review to any determinations made by such person. Such de
novo standard shall apply notwithstanding the grant of full discretion hereunder
to any such person or characterization of any such decision by such person as
final, binding or conclusive on any party.
11.    Employment with Subsidiaries. Employment with the Company for purposes of
this Policy shall include employment with any Subsidiary.
12.    Survival. The respective obligations and benefits afforded to the Company
and the Participant as provided in Sections 4 (to the extent that payments or
benefits are owed as a result of a termination of employment that occurs during
the term of this Policy) 5, 6, 8(c) and 10 shall survive the termination of this
Policy.
13.    GOVERNING LAW; VALIDITY. THE INTERPRETATION, CONSTRUCTION AND PERFORMANCE
OF THIS POLICY SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLE
OF CONFLICTS OF LAWS, AND APPLICABLE FEDERAL LAWS. THE INVALIDITY OR
UNENFORCEABILITY OF ANY PROVISION OF THIS POLICY SHALL NOT AFFECT THE VALIDITY
OR ENFORCEABILITY OF ANY OTHER PROVISION OF THIS POLICY, WHICH OTHER PROVISIONS
SHALL REMAIN IN FULL FORCE AND EFFECT.
14.    Amendment and Termination. The Board may amend or terminate the Policy at
any time; provided, however, that during the period commencing on a Change in
Control and ending on the second anniversary of the Change in Control, the
Policy may not be amended or terminated by the Board in any manner which is
materially adverse to the interests of any Participant then listed on Schedule
A, B or C without the prior written consent of such Participant; provided,
further, that any termination or amendments to the Policy that are adverse to
the interests of any Participant then listed on Schedule A, B or C, and that
occur during the period of time beginning on a date three (3) months prior to a
Potential Change in Control and ending on



-12-



--------------------------------------------------------------------------------



the termination of the agreement that constituted the Potential Change in
Control, shall be void.
15.    Interpretation and Administration. The Policy shall be administered by
the Board. The Board may delegate any of its powers under the Policy to the
Compensation and Human Resources Committee of the Board (or any successor
committee). The Board or the Compensation and Human Resources Committee (or any
successor committee) shall have the authority (i) to exercise all of the powers
granted to it under the Policy, (ii) to construe, interpret and implement the
Policy, (iii) to prescribe, amend and rescind rules and regulations relating to
the Policy, (iv) to make all determinations necessary or advisable in
administration of the Policy and (v) to correct any defect, supply any omission
and reconcile any inconsistency in the Policy. Actions of the Board or the
Compensation and Human Resources Committee (or any successor committee) shall be
taken by a majority vote of its members.
16.    Claims and Appeals. Participants may submit claims for benefits by giving
notice to the Company pursuant to Section 9 of this Policy. If a Participant
believes that he or she has not received coverage or benefits to which he or she
is entitled under the Policy, the Participant may notify the Board in writing of
a claim for coverage or benefits. If the claim for coverage or benefits is
denied in whole or in part, the Board shall notify the applicant in writing of
such denial within thirty (30) days (which may be extended to sixty (60) days
under special circumstances), with such notice setting forth: (i) the specific
reasons for the denial; (ii) the Policy provisions upon which the denial is
based; (iii) any additional material or information necessary for the applicant
to perfect his or her claim; and (iv) the procedures for requesting a review of
the denial. Upon a denial of a claim by the Board, the Participant may: (i)
request a review of the denial by the Board or, where review authority has been
so delegated, by such other person or entity as may be designated by the Board
for this purpose; (ii) review any Policy documents relevant to his or her claim;
and (iii) submit issues and comments to the Board or its delegate that are
relevant to the review. Any request for review must be made in writing and
received by the Board or its delegate within sixty (60) days of the date the
applicant received notice of the initial denial, unless special circumstances
require an extension of time for processing. The Board or its delegate will make
a written ruling on the applicant’s request for review setting forth the reasons
for the decision and the Policy provisions upon which the denial, if
appropriate, is based. This written ruling shall be made within thirty (30) days
of the date the Board or its delegate receives the applicant’s request for
review unless special circumstances require an extension of time for processing,
in which case a decision will be rendered as soon as possible, but not later
than sixty (60) days after receipt of the request for review. All extensions of
time permitted by this Section 16 will be permitted at the sole discretion of
the Board or its delegate. If the Board does not provide the Participant with
written notice of the denial of his or her appeal, the Participant’s claim shall
be deemed denied.



-13-



--------------------------------------------------------------------------------



17.    Type of Policy. This Policy is intended to be, and shall be interpreted
as an unfunded employee welfare plan under Section 3(1) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) and Section
2520.104-24 of the Department of Labor Regulations, maintained primarily for the
purpose of providing employee welfare benefits, to the extent that it provides
welfare benefits, and under Sections 201, 301 and 401 of ERISA, as a plan that
is unfunded and maintained primarily for the purpose of providing deferred
compensation, to the extent that it provides such compensation, in each case for
a select group of management or highly compensated employees.
18.    Nonassignability. Benefits under the Policy may not be assigned by the
Participant. The terms and conditions of the Policy shall be binding on the
successors and assigns of the Company.
19.    Section 409A. To the extent a Participant would otherwise be entitled to
any payment that under this Policy, or any plan or arrangement of the Company or
its affiliates, constitutes “deferred compensation” subject to Section 409A and
that if paid during the six months beginning on the date of termination of a
Participant’s employment would be subject to the Section 409A additional tax
because the Participant is a “specified employee” (within the meaning of Section
409A and as determined by the Company) the payment will be paid to the
Participant on the earlier of the six-month anniversary of the Participant’s
date of termination or the Participant’s death or disability (within the meaning
of Section 409A). Similarly, to the extent the Participant would otherwise be
entitled to any benefit (other than a payment) during the six months beginning
on termination of the Participant’s employment that would be subject to the
Section 409A additional tax, the benefit will be delayed and will begin being
provided on the earlier of the six-month anniversary of the Participant’s date
of termination or death. In addition, any payment or benefit due upon a
termination of the Participant’s employment that represents a “deferral of
compensation” within the meaning of Section 409A shall be paid or provided to
the Participant only upon a “separation from service” as defined in Treasury
Regulation § 1.409A-1(h). Each severance payment made under this Policy shall be
deemed to be separate payments, amounts payable under Section 4 of this Policy
shall be deemed not to be a “deferral of compensation” subject to Section 409A
to the extent provided in the exceptions in Treasury Regulation Sections
1.409A-1(b)(4) (“short-term deferrals”) and (b)(9) (“separation pay plans,”
including the exception under subparagraph (iii)) and other applicable
provisions of Treasury Regulation Section 1.409A-1 through A-6.
Notwithstanding anything to the contrary in this Policy or elsewhere, any
payment or benefit under this Policy or otherwise that is exempt from Section
409A pursuant to final Treasury Regulation 1.409A-1(b)(9)(v)(A) or (C) shall be
paid or provided to the Participant only to the extent that the expenses are not
incurred, or the benefits are not provided, beyond the last day of the
Participant’s second taxable year following the Participant’s taxable year in
which the “separation from service” occurs; and provided



-14-



--------------------------------------------------------------------------------



further that such expenses are reimbursed no later than the last day of the
Participant’s third taxable year following the taxable year in which the
Participant’s “separation from service” occurs.  Except as otherwise expressly
provided herein, to the extent any expense reimbursement or the provision of any
in-kind benefit under this Policy is determined to be subject to Section 409A of
the Code, the amount of any such expenses eligible for reimbursement, or the
provision of any in-kind benefit, in one calendar year shall not affect the
expenses eligible for reimbursement in any other taxable year (except for any
life-time or other aggregate limitation applicable to medical expenses), in no
event shall any expenses be reimbursed after the last day of the calendar year
following the calendar year in which the Participant incurred such expenses, and
in no event shall any right to reimbursement or the provision of any in-kind
benefit be subject to liquidation or exchange for another benefit.
20.    Effective Date. The Policy shall be effective as of October 18, 2004.







-15-



--------------------------------------------------------------------------------




Schedule A
(2.99 Multiple)
Chief Executive Officer (Michael P. Gregoire)*


Executive Advisor (William E. McCracken)**


Executive Vice President and Chief Financial Officer (Richard J. Beckert)*


Executive Vice President and Group Executive, Worldwide Sales and Services
(George J. Fischer)


Executive Vice President and Group Executive, Enterprise Solutions and
Technology Group (Peter JL Griffiths)*


[Employees may be added or eliminated from time to time]




*Denotes participants not eligible for the excise tax-gross-up pursuant to
section 4(g) of the Policy.
**Effective until March 31, 2013 or earlier termination of employment with the
Company.








--------------------------------------------------------------------------------




Schedule B
(2.00 Multiple)
Executive Vice President, Risk, and Chief Administrative Officer (Phillip J.
Harrington, Jr.)


Executive Vice President and General Counsel (Amy Fliegelman Olli)


Executive Vice President and Group Executive, Mainframe and Customer Success
Group (Adam Elster)*


[Employees may be added or eliminated from time to time]




*Denotes participants not eligible for the excise tax-gross-up pursuant to
section 4(g) of the Policy.




--------------------------------------------------------------------------------




Schedule C
(1.00 Multiple)
Executive Vice President, Strategy and Corporate Development (Jacob Lamm)


[Employees may be added or eliminated from time to time]












--------------------------------------------------------------------------------




Appendix A
Additional Reimbursement Payments by the Company
(a)    Anything in this Policy to the contrary notwithstanding, in the event it
shall be determined that any payment, award, benefit or distribution (or any
acceleration of any payment, award, benefit or distribution) by the Company (or
any of its affiliated entities) or any entity which effectuates a Change in
Control (or any of its affiliated entities) to or for the benefit of the
Participant (whether pursuant to the terms of this Policy or otherwise, but
determined without regard to any additional payments required under this
Appendix A) (the “Payments”) would be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”), or
any interest or penalties are incurred by the Participant with respect to such
excise tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), then the Company
shall pay to the Participant an additional payment (a “Reimbursement Payment”)
in an amount such that after payment by the Participant of all taxes (including
any Excise Tax) imposed upon the Reimbursement Payment, the Participant retains
an amount of the Reimbursement Payment equal to the Excise Tax imposed upon the
Payments. For purposes of determining the amount of the Reimbursement Payment,
the Participant shall be deemed to (i) pay federal income taxes at the highest
marginal rates of federal income taxation for the calendar year in which the
Reimbursement Payment is to be made and (ii) pay applicable state and local
income taxes at the highest marginal rate of taxation for the calendar year in
which the Reimbursement Payment is to be made, net of the maximum reduction in
federal income taxes which could be obtained from deduction of such state and
local taxes.
Notwithstanding the foregoing provisions of this Appendix A, if it shall be
determined that the Participant is entitled to a Reimbursement Payment, but that
the Payments would not be subject to the Excise Tax if the Payments were reduced
by an amount that is no more than 10% of the portion of the Payments that would
be treated as “parachute payments” under Section 280G of the Code, then the
amounts payable to the Participant under this Policy shall be reduced (but not
below zero) to the maximum amount that could be paid to the Participant without
giving rise to the Excise Tax (the “Safe Harbor Cap”), and no Reimbursement
Payment shall be made to the Participant. The reduction of the amounts payable
hereunder, if applicable, shall be made by reducing first the payments under
Section 4(a), unless an alternative method of reduction is elected by the
Participant. For purposes of reducing the Payments to the Safe Harbor Cap, only
amounts payable under this Policy (and no other Payments) shall be reduced. If
the reduction of the amounts payable hereunder would not result in a reduction
of the Payments to the Safe Harbor Cap, no amounts payable under this Policy
shall be reduced pursuant to this provision.






--------------------------------------------------------------------------------




(b)    Subject to the provisions of Paragraph (a), all determinations required
to be made under this Appendix A, including whether and when a Reimbursement
Payment is required, the amount of such Reimbursement Payment, the amount of any
Option Redetermination (as defined below), the reduction of the Payments to the
Safe Harbor Cap and the assumptions to be utilized in arriving at such
determinations, shall be made by a public accounting firm that is retained by
the Company as of the date immediately prior to the Change in Control (the
“Accounting Firm”) which shall provide detailed supporting calculations both to
the Company and the Participant within fifteen (15) business days of the receipt
of notice from the Company or the Participant that there has been a Payment, or
such earlier time as is requested by the Company (collectively, the
“Determination”). For the avoidance of doubt, the Accounting Firm may use the
Option Redetermination amount in determining the reduction of the Payments to
the Safe Harbor Cap. Notwithstanding the foregoing, in the event (i) the Board
shall determine prior to the Change in Control that the Accounting Firm is
precluded from performing such services under applicable auditor independence
rules or (ii) the Audit Committee of the Board determines that it does not want
the Accounting Firm to perform such services because of auditor independence
concerns or (iii) the Accounting Firm is serving as accountant or auditor for
the person(s) effecting the Change in Control, the Board shall appoint another
nationally recognized public accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder). All fees and expenses of the Accounting Firm shall be borne
solely by the Company, and the Company shall enter into any agreement reasonably
requested by the Accounting Firm in connection with the performance of the
services hereunder. The Reimbursement Payment under this Appendix A with respect
to any Payments shall be made no later than thirty (30) days following such
Payment. If the Accounting Firm determines that no Excise Tax is payable by a
Participant, it shall furnish the Participant with a written opinion to such
effect, and to the effect that failure to report the Excise Tax, if any, on the
Participant’s applicable federal income tax return will not result in the
imposition of a negligence or similar penalty. In the event the Accounting Firm
determines that the Payments shall be reduced to the Safe Harbor Cap, it shall
furnish the Participant with a written opinion to such effect. The Determination
by the Accounting Firm shall be binding upon the Company and the Participant.
As a result of the uncertainty in the application of Section 4999 of the Code at
the time of the Determination, it is possible that Reimbursement Payments which
will not have been made by the Company should have been made (“Underpayment”) or
Reimbursement Payments are made by the Company which should not have been made
(“Overpayment”), consistent with the calculations required to be made hereunder.
In the event the amount of the Reimbursement Payment is less than the amount
necessary to reimburse the Participant for the Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment that has occurred and any such
Underpayment (together with interest at the rate provided in Section
1274(b)(2)(B) of the Code) shall be promptly



A-2



--------------------------------------------------------------------------------




paid by the Company to or for the benefit of the Participant (but in any event
no later than by the end of the Participant’s taxable year next following the
Participant’s taxable year in which the Underpayment of Excise Tax is remitted).
In the event the amount of the Reimbursement Payment exceeds the amount
necessary to reimburse the Participant for the Excise Tax, the Accounting Firm
shall determine the amount of the Overpayment that has been made and any such
Overpayment (together with interest at the rate provided in Section 1274(b)(2)
of the Code) shall be promptly paid by the Participant (to the extent the
Participant has received a refund if the applicable Excise Tax has been paid to
the Internal Revenue Service) to or for the benefit of the Company. The
Participant shall cooperate, to the extent his or her expenses are reimbursed by
the Company, with any reasonable requests by the Company in connection with any
contests or disputes with the Internal Revenue Service in connection with the
Excise Tax. In the event that the Company makes a Reimbursement Payment to the
Participant and subsequently the Company determines that the value of any
accelerated vesting of stock options held by the Participant shall be
redetermined within the context of Treasury Regulation §1.280G-1 Q/A 33 (the
“Option Redetermination”), the Participant shall (i) file with the Internal
Revenue Service an amended federal income tax return that claims a refund of the
overpayment of the Excise Tax attributable to such Option Redetermination and
(ii) promptly pay the refunded Excise Tax to the Company; provided that the
Company shall pay on a current basis all reasonable professional fees incurred
in the preparation of the Participant’s amended federal income tax return. If
the Option Redetermination occurs in the same year that the Reimbursement
Payment is included in the Participant’s taxable income, then in addition to
returning the refund to the Company, the Participant will also promptly return
to the Company any tax benefit realized by the return of such refund and the
return of the additional tax benefit payment (all determinations pursuant to
this sentence shall be made by the Accounting Firm). In the event that amounts
payable to the Participant under this Policy were reduced pursuant to the second
paragraph of Paragraph (a) and subsequently the Participant determines there has
been an Option Redetermination that reduces the value of the Payments
attributable to such options, the Company shall pay to the Participant (on the
first business day of the calendar year following the year the Option
Redetermination is made) any amounts payable under this Policy that were not
previously paid solely as a result of the second paragraph of Paragraph (a) up
to the Safe Harbor Cap plus interest, from the date the Participant files the
amended return as provided above, at the 3 month Treasury Bill rate.







A-3



--------------------------------------------------------------------------------




Exhibit A
FORM OF CIC SEPARATION AGREEMENT AND RELEASE (HEREIN “AGREEMENT”)
CA, Inc. (the “Company”) and _______________ (“Executive”) agree as follows:
1.Executive’s employment with the Company will terminate effective [Date].
2.    Executive agrees to make himself reasonably available to the Company to
respond to requests by the Company for information concerning litigation,
regulatory inquiry or investigation, involving facts or events relating to the
Company that may be within his knowledge. Executive will cooperate fully with
the Company in connection with any and all future litigation or regulatory
proceedings brought by or against the Company to the extent the Company
reasonably deems Executive’s cooperation necessary. Executive will be entitled
to reimbursement of reasonable out-of-pocket expenses (not including counsel
fees) incurred in connection with fulfilling his obligations under this Section
2.
3.    In consideration of Executive’s undertakings herein, the Company will pay
an amount equal to $____________ in accordance with Section 4 of the Company’s
Change in Control Severance Policy (the “CIC Severance Policy”), less required
deductions (including, but not limited to, federal, state and local tax
withholdings) as separation/severance pay (the “Severance Payment”). The
Severance Payment will be paid in accordance with the CIC Severance Policy.
Payment of the Severance Payment is contingent upon the execution of this
Agreement by Executive and Executive’s compliance with all terms and conditions
of this Agreement and the CIC Severance Policy. Executive agrees that if this
Agreement does not become effective, the Company shall not be required to make
any further payments to Executive pursuant to this Agreement or the CIC
Severance Policy and shall be entitled to recover all payments already made by
it (including interest thereon).
4.    Executive understands and agrees that any amounts that Executive owes the
Company, including any salary or other overpayments related to Executive’s
employment with the Company, will be offset and deducted from Executive’s final
paycheck from the Company. Executive specifically authorizes the Company to
offset and deduct any such amounts from his final paycheck. Executive agrees and
acknowledges that, to the extent the amount of Executive’s final paycheck is not
sufficient to repay the full amount that Executive owes to the Company, if any,
the full remaining amount owed to the Company, if any, will be offset and
deducted from the amount of the Severance Payment. Executive specifically
authorizes the Company to offset and deduct any such amounts from his Severance
Payment.
5.    Executive agrees that, after payment of Executive’s final paycheck on
[Date] and the Severance Payment, Executive will have received all compensation
and benefits






--------------------------------------------------------------------------------




that are due and owing to Executive by the Company, including but not limited to
salary, vacation pay, bonus, commissions and incentive/override compensation but
excluding any benefits or services provided pursuant to Sections 4(e) and 4(f)
of the CIC Severance Policy.
6.    Executive represents that he has returned to the Company all property or
information, including, without limitation, all reports, files, memos, plans,
lists, or other records (whether electronically stored or not) belonging to the
Company or its affiliates, including copies, extracts or other documents derived
from such property or information. Executive will immediately forfeit all rights
and benefits under this Agreement and the CIC Severance Policy, including,
without limitation, the right to receive any Severance Payment if Executive,
directly or indirectly, at any time (i) discloses to any third party or entity
any trade secrets or other proprietary or confidential information pertaining to
the Company or any of its affiliates or uses such secrets or information without
the prior written consent of the General Counsel of the Company or (ii) takes
any actions or makes or publishes any statements, written or oral, or
instigates, assists or participates in the making or publication of any such
statements which libel, slander or disparage the Company or any of its past or
present directors, officers or employees. Nothing in this Agreement shall
prevent or prohibit Executive or the Company from responding to an order,
subpoena, other legal process or regulatory inquiry directed to them or from
providing information to or making a filing with a governmental or regulatory
body. Executive agrees that upon learning of any order, subpoena or other legal
process seeking information that would otherwise be prohibited from disclosure
under this Agreement, he will promptly notify the Company, in writing, directed
to the Company’s General Counsel. In the event disclosure is so required,
Executive agrees not to oppose any action by the Company to seek or obtain a
protective order or other appropriate remedy.
7.    Executive agrees that Executive’s Employment and Confidentiality Agreement
(the “Employment and Confidentiality Agreement”) shall continue to be in full
force and effect, including but not limited to all non-competition and
non-solicitation provisions contained therein.
8.    Executive hereby represents that he has not filed any action, complaint,
charge, grievance or arbitration against the Company or any of its affiliates in
connection with any matters relating, directly or indirectly, to his employment,
and covenants and agrees not to file any such action, complaint or arbitration
or commence any other judicial or arbitral proceedings against the Company or
any of its affiliates with respect to events occurring prior to the termination
of his employment with the Company or any affiliates thereof.
9.    Effective on [Date], the Company will cease all health benefit coverage
and other benefit coverage for Executive.
10.    GENERAL RELEASE – Effective as of the Effective Date, and in return for
the consideration set forth above, Executive agrees not to sue or file any
action, claim, or lawsuit against the Company, agrees not to pursue, seek to
recover or recover any alleged



Ex-2

--------------------------------------------------------------------------------




damages, seek to obtain or obtain any other form of relief or remedy with
respect to, and cause the dismissal or withdrawal of, any lawsuit, action,
claim, or charge against the Company, and Executive agrees to waive all claims
and release and forever discharge the Company, its officers, directors,
subsidiaries, affiliates, parents, attorneys, shareholders and employees from
any claims, demands, actions, causes of action or liabilities for compensatory
damages or any other relief or remedy, and obligations of any kind or nature
whatsoever, based on any matter, cause or thing, relating in any way, directly
or indirectly, to his employment, from the beginning of time through the
Effective Date of this Agreement, whether known or unknown, fixed or contingent,
liquidated or unliquidated, and whether arising from tort, statute, or contract,
including, but not limited to, any claims arising under or pursuant to the
California Fair Employment and Housing Act, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1871, the Civil Rights Act of 1991, the Americans
with Disabilities Act, the Rehabilitation Act, the Family and Medical Leave Act
of 1993, the Occupational Safety & Health Act, the Employee Retirement Income
Security Act of 1974, the Older Workers Benefit Protection Act of 1990, the
Worker Adjustment and Retraining Notification Act, the Fair Labor Standards Act,
the Age Discrimination in Employment Act of 1967 (“ADEA”), New York State Labor
Law, New York State Human Rights Law, New York Human Rights Law, and any other
state, federal, city, county or local statute, rule, regulation, ordinance or
order, or the national or local law of any foreign country, any claim for future
consideration for employment with the Company, any claims for attorneys’ fees
and costs and any employment rights or entitlement law, and any claims for
wrongful discharge, intentional infliction of emotional distress, defamation,
libel or slander, payment of wages, outrageous behavior, breach of contract or
any duty allegedly owed to Executive, discrimination based upon race, color,
ethnicity, sex, age, national origin, religion, disability, sexual orientation,
or another unlawful criterion or circumstance, and any other theory of recovery.
It is the intention of the parties to make this release as broad and as general
as the law permits.
[Executive acknowledges that he is aware of, has read, has had explained to him
by his attorneys, understands and expressly waives any and all rights he has or
may have under Section 1542 of the California Civil Code, which provides as
follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”]* 
11.    Executive acknowledges that he may later discover facts different from or
in addition to those which he knows or believes to be true now, and he agrees
that, in such event, this Agreement shall nevertheless remain effective in all
respects, notwithstanding such different or additional facts or the discovery of
those facts.
        
* Include bracketed language for California employees.



Ex-3

--------------------------------------------------------------------------------




12.    This Agreement may not be introduced in any legal or administrative
proceeding, or other similar forum, except one concerning a breach of this
Agreement or the CIC Severance Policy.
13.    Executive acknowledges that Executive has made an independent
investigation of the facts, and does not rely on any statement or representation
of the Company in entering into this Agreement, other than those set forth
herein.
14.    Executive agrees that, without limiting the Company’s remedies, should he
commence, continue, join in, or in any other manner attempt to assert any claim
released in connection herewith, or otherwise violate in a material fashion any
of the terms of this Agreement, the Company shall not be required to make any
further payments to the Executive pursuant to this Agreement or the CIC
Severance Policy and shall be entitled to recover all payments already made by
it (including interest thereon), in addition to all damages, attorneys’ fees and
costs the Company incurs in connection with Executive’s breach of this
Agreement. Executive further agrees that the Company shall be entitled to the
repayments and recovery of damages described above without waiver of or
prejudice to the release granted by him in connection with this Agreement, and
that his violation or breach of any provision of this Agreement shall forever
release and discharge the Company from the performance of its obligations
arising from the Agreement.
15.    Executive has been advised and acknowledges that he has been given
forty-five (45) days to sign this Agreement, he has seven (7) days following his
signing of this Agreement to revoke and cancel the terms and conditions
contained herein, and the terms and conditions of this Agreement shall not
become effective or enforceable. until the revocation period has expired (the
“Effective Date”).
16.    Executive acknowledges that Executive has been advised hereby to consult
with, and has consulted with, an attorney of his choice prior to signing this
Agreement.
17.    Executive acknowledges that Executive has fully read this Agreement,
understands the contents of this Agreement, and agrees to its terms and
conditions of his own free will, knowingly and voluntarily, and without any
duress or coercion.
18.    Executive understands that this Agreement includes a final general
release, and that Executive can make no further claims against the Company or
the persons listed in Section 10 of this Agreement relating in any way, directly
or indirectly, to his employment. Executive also understands that this Agreement
precludes Executive from recovering any damages or other relief as a result of
any lawsuit, grievance, charge or claim brought on Executive’s behalf against
the Company or the persons listed in Section 10 of this Agreement.
19.    Executive acknowledges that Executive is receiving adequate consideration
(that is in addition to what Executive is otherwise entitled to) for signing
this Agreement.



Ex-4

--------------------------------------------------------------------------------




20.    This Agreement and the CIC Severance Policy constitute the complete
understanding between Executive and the Company regarding the subject matter
hereof and thereof. No other promises or agreements regarding the subject matter
hereof and thereof will be binding unless signed by Executive and the Company.
21.    Executive and the Company agree that all notices or other communications
required or permitted to be given under the terms of this Agreement shall be
given in accordance with Section 9 of the CIC Severance Policy.
22.    Executive and the Company agree that any disputes relating to any matters
covered under the terms of this Agreement shall be resolved in accordance with
Section 10 of the CIC Severance Policy.
23.    By entering into this Agreement, the Company does not admit and
specifically denies any liability, wrongdoing or violation of any law, statute,
regulation or policy, and it is expressly understood and agreed that this
Agreement is being entered into solely for the purpose of amicably resolving all
matters of any kind whatsoever between Executive and the Company.
24.    In the event that any provision or portion of this Agreement shall be
determined to be invalid or unenforceable for any reason, the remaining
provisions or portions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law.
25.    The respective rights and obligations of the parties hereunder shall
survive any termination of this Agreement to the extent necessary for the
intended preservation of such rights and obligations.
26.    Unless expressly specified elsewhere in this Agreement, this Agreement
shall be governed by and construed and interpreted in accordance with the laws
of the State of New York without reference to the principles of conflict of law.
27.    This Agreement may be executed in one or more counterparts.
Company
By:    
Executive
      
Date:
Date:






Ex-5